Motion for a stay granted on condition that the petitioner does not in any way use his nonresident broker’s license pending the determination of this proceeding, and on the further condition that the petitioner procures the record in this proceeding and petitioner’s points to be served and filed on or before May 19, 1961, with notice of argument for the June 1961 Term of this court, said proceeding to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 1, 1961. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.